United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Ronkonkoma, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-548
Issued: June 13, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On January 2, 2013 appellant filed a timely appeal from a July 5, 2012 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether OWCP properly suspended appellant’s compensation benefits
effective July 1, 2012 for failure to submit a completed Form CA-1032 when requested.

1
2

5 U.S.C. § 8101 et seq.

Since using January 8, 2012, the date the appeal was received by the Clerk of the Board, would result in the loss
of appeal rights, the date of the postmark is considered the date of filing. The date of the U.S. Postal Service
postmark is January 2, 2013, which renders the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).

FACTUAL HISTORY
On November 29, 1993 appellant, then a 41-year-old pilot, filed an occupational disease
claim alleging that he sustained a herniated lumbar disc causally related to factors of his federal
employment. OWCP accepted the claim for a herniated nucleus pulposus at L4-5.
By decision dated May 28, 1996, OWCP reduced appellant’s compensation based on its
finding that he had the capacity to earn wages as a paralegal effective June 23, 1996.
By letter dated May 10, 2012, OWCP requested that appellant complete, sign and return
an enclosed Form EN1032 detailing his earnings and employment for the previous 15 months. It
advised him that his benefits would be suspended pursuant to 20 C.F.R. § 10.528 if OWCP did
not receive the completed document within 30 days. The letter was mailed to appellant’s address
of record.
In a decision dated July 5, 2012, OWCP suspended appellant’s wage-loss compensation
effective July 1, 2012 as he did not submit a completed Form EN1032 as requested. It informed
him that, when he completed the EN1032 form, it would restore his compensation retroactive to
the date of suspension.
LEGAL PRECEDENT
FECA authorizes the Secretary of Labor to require a partially disabled employee to report
his or her earnings from employment or self-employment, by affidavit or otherwise, in the
manner and at the times the Secretary specifies.3
Under section 10.528 of OWCP’s implementing federal regulations, an employee in
receipt of compensation benefits must complete an affidavit as to any work or activity indicating
an ability to work which the employee has performed for the prior 15 months.4 If an employee
who is required to file such a report fails to do so within 30 days of the date of the request, his or
her right to compensation for wage loss is suspended until OWCP receives the requested report.5
At that time, OWCP will reinstate compensation retroactive to the date of suspension if the
employee remains entitled to compensation.6
ANALYSIS
On May 10, 2012 OWCP provided appellant with a Form EN1032 requesting
information about his earnings and employment activities for the prior 15 months. It explained
that federal regulations required him to complete, sign and return the form. OWCP notified

3

5 U.S.C. § 8101 et seq.

4

20 C.F.R. § 10.528.

5

See Lucille A. Pettaway, 55 ECAB 228 (2004); Demetrius Beverly, 53 ECAB 305 (2002).

6

See supra note 3.

2

appellant that if he did not completely answer all questions and return the signed statement
within 30 days, it would suspend his benefits.
Notwithstanding such notice, appellant did not return the form within 30 days as
requested. As he did not complete and sign the Form EN1032 affidavit reporting all employment
and self-employment, as required by federal regulations, OWCP properly suspended his right to
compensation for wage loss under section 10.528.7
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly suspended appellant’s compensation benefits based
on his failure to timely submit a completed EN1032 form when requested.
ORDER
IT IS HEREBY ORDERED THAT the July 5, 2012 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 13, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

7

See James A. Igo, 49 ECAB 189 (1997).

3

